 
Exhibit 10.14
 
OPERATING AGREEMENT


by and among


ORIENTAL INTRA-ASIA ENTERTAINMENT (CHINA) LIMITED,


CHINA TRANSINFO TECHNOLOGY GROUP CO., LTD.,


BEIJING PKU CHINAFRONT HIGH TECHNOLOGY CO., LTD.,
 
BEIJING TIAN HAO DING XIN SCIENCE AND TECHNOLOGY CO., LTD.,


BEIJING ZHANGCHENG CULTURE AND MEDIA CO., LTD.


BEJING ZHANGCHENG SCIENCE AND TECHNOLOGY CO., LTD.,


CHINA TRANWISEWAY INFORMATION TECHNOLOGY CO., LTD.,


SHANGHAI YOOTU INFORMATION TECHNOLOGY CO., LTD.,


XINJIANG ZHANGCHENG SCIENCE AND TECHNOLOGY CO., LTD.,


DALIAN DAJIAN ZHITONG INFORMATION SERVICE CO., LTD.


and


THE SHAREHOLDERS OF
CHINA TRANSINFO TECHNOLOGY GROUP CO., LTD.
NAMED HEREIN
 

--------------------------------------------------------------------------------


 
OPERATING AGREEMENT
 
This Operating Agreement (the “Agreement”) is entered into on February 3, 2009
by and among Oriental Intra-Asia Entertainment (China) Limited (“Oriental”),
China TransInfo Technology Group Co., Ltd. (“Group Company”), Beijing PKU
Chinafront High Technology Co., Ltd. (“PKU”), Beijing Tian Hao Ding Xin Science
and Technology Co., Ltd. (“Bejing Tian Hao”), Beijing Zhangcheng Culture and
Media Co., Ltd. (“Zhangcheng Culture”), Bejing Zhangcheng Science and Technology
Co., Ltd. (“Zhangcheng Science”), China TranWiseway Information Technology Co.,
Ltd. (“Chian TranWiseway”) Xinjiang Zhangcheng Science and Technology Co., Ltd.
(“Xinjiang Zhangcheng”), Dalian Dajian Zhitong Information Service Co., Ltd.
(“Dalian Dajian”) and Shanghai Yootu Information Technology Co., Ltd. (“Shanghai
Yootu” and together with Group Company, PKU, Beijing Tian Hao, Zhangcheng
Culture, Zhangcheng Science, China TranWiseway, Xinjiang Zhangcheng and Dalian
Dajian, the “VIE Entities”) and the shareholders of Group Company identified
blow (the “Shareholders”).  Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively, as the “Parties.”
 
WHEREAS:
 
1.
Oriental is a wholly foreign-owned enterprise organized in the People’s Republic
of China (the “PRC”);

 
2.
Each of the VIE Entities is a limited liability company and duly organized and
validly existing under the laws of PRC and is approved by the competent
governmental authorities to carry on the business of traffic information
services;

 
3.
Oriental has established a business relationship with the VIE Entities by
entering into the Exclusive Technical Consulting and Services Agreement (the
“TSA”);

 
4.
Pursuant to the TSA by and among Oriental and the VIE Entities, the VIE Entities
shall make certain payments to Oriental in consideration of the services
provided by Oriental thereunder.  However, the relevant payables have not been
paid yet and the daily operation of the VIE Entities will have a material impact
on their capacity to pay the payables to Oriental.

 
5.
Shudong Xia is a shareholder of the Group Company who owns 70.68% equity in the
Group Company.

 
6.
Zhiping Zhang is a shareholder of the Group Company who owns 8.83% equity in the
Group Company.

 
7.
Zhibin Lai is a shareholder of the Group Company who owns 8.83% equity in the
Group Company.

 
8.
Wei Gao is a designee of SAIF Partners III L.P., which owns 11.66% equity in the
Group Company.

 
9.
The Parties agree to further clarify matters relating to the operation of the
VIE Entities pursuant to provisions herein.

 
NOW, THEREFORE, through mutual negotiations, the Parties hereto agree as
follows:
 
1

--------------------------------------------------------------------------------


 
1.           In order to ensure the VIE Entities’ normal operation, Oriental
agrees, subject to the VIE Entities’ satisfaction of the relevant provisions
herein, to act as the guarantor for the VIE Entities in the contracts,
agreements or transactions in association with the VIE Entities’ operation
between the VIE Entities and any other third parties and to provide full
guarantee for the VIE Entities in performing such contracts, agreements or
transactions subject to the applicable laws.  In consideration for such
guaranty, each of the VIE Entities agrees to pledge the receivables of its
operation and mortgage all of its assets which have not been mortgaged to any
third parties at the execution date of this Agreement to
Oriental.  Notwithstanding the foregoing, no guaranteed obligation of Oriental
shall arise unless and until Oriental assumes such obligation in
writing.  Pursuant to the above guarantee arrangement, Oriental, as the
guarantor for the VIE Entities and upon request of the VIE Entities’ counter
parties, shall enter into written guarantee contracts with such parties that are
reasonably acceptable to Oriental and that do not violate any applicable laws or
material contracts that Oriental is subject to.
 
2.           Subject to the requirement herein set forth in Article 1, in order
to ensure the performance of the various operational agreements between Oriental
and the VIE Entities and to ensure the payment of various payables by the VIE
Entities to Oriental, the VIE Entities together with the Shareholders hereby
jointly agree that the VIE Entities shall not conduct any transaction which may
materially affect their assets, obligations, rights or their business operation
without obtaining a prior written consent from Oriental or Oriental’s
affiliates, including without limitation the following:
 
 
2.1
To borrow money from any third parties or assume any debt;

 
 
2.2
To assign to any third parties the rights and obligation under the Agreement;

 
 
2.3
To create or undertake any mortgage, pledge or any other type of encumbrance on
any of the VIE Entities’ existing properties or properties acquired in the
future;

 
 
2.4
To acquire assets of any third party on behalf of the VIE Entities, or to
execute any agreement, arrangement, commitment or memorandum for the same;

 
 
2.5
To sell, lease or otherwise dispose of any assets of the VIE Entities, or to
execute any agreement, arrangement, commitment or memorandum for the same;

 
 
2.6
To borrow or lend money to any third party on behalf of the VIE Entities, or to
execute any agreement, arrangement, commitment or memorandum for the same;

 
 
2.7
To assume any obligation, give a guarantee or endorsement for any third party on
behalf of the VIE Entities or assume responsibility in whatever form for any
third party’s obligation on behalf of the VIE Entities, or to execute any
agreement, arrangement, commitment or memorandum for the same;

 
 
2.8
To approve the annual budget and annual business plan of the VIE Entities and
any material deviations thereof;

 
 
2.9
To make any capital expenditure by the VIE Entities other than in the ordinary
course of its business;

 
 
2.10
To take any action (including but not limited to voting at shareholders’
meetings and signing resolutions at shareholders’ meetings) that, according to
the effective articles of association of the Group Company, requires a unanimous
consent of all shareholders or directors;

 
2

--------------------------------------------------------------------------------


 
 
2.11
When exercising his right in his capacity as a shareholder (including but not
limited to the exercise of his voting rights) of the Group Company, to adopt any
resolution or otherwise take any shareholder action that contradicts or
jeopardises the rights and interests of Oriental or its affiliates; and

 
 
2.12
To take any action which violates the terms of this Agreement and any of other
agreements entered into by the VIE Entities.

 
3.           Each of the Shareholders hereby undertakes:
 
 
3.1
To approve in his/her capacity as a shareholder, upon receiving instruction from
Oriental, the entering into by the Group Company of the TSA with Oriental, its
affiliate or any other entity designed by Oriental;

 
 
3.2
To provide to Oriental the monthly consolidated financial statements of the
Group Company within five (5) days after the end of each month as well as any
other documentation and information on the VIE Entities’ business operations and
financial condition, to the extent that he is entitled to receive the same in
his capacity as a shareholder of the Group Company as requested by Oriental from
time to time (excluding information provided by the Group Company);

 
 
3.3
That if, according to the law of China, his equity interest in the Group Company
is deemed to be common property, he should obtain a written statement from his
spouse indicating that it is not common property between himself and his spouse
but his own personal property;

 
 
3.4
At any time to defend claims and assertion regarding his equity interest in the
Group Company and the creditor’s rights of any third party who claims interest
in the same, provided that the Group Company shall not be obligated to defend
any such claim or assertion unless it is at Oriental’s cost;

 
 
3.5
To cooperate with Oriental at its request by consenting to or adopting in his
capacity as a shareholder pursuant to Oriental’s instructions or requests
relating to the operation of the Group Company;

 
 
3.6
To strictly keep confidential the existence of this Agreement and its
provisions, any correspondence, resolutions, attached agreements and other
documents in connection with this Agreement;

 
 
3.7
To immediately notify Oriental of the occurrence or possible occurrence of any
litigation, arbitration or administrative proceeding relating to the Group
Company’s assets, business and revenue of which he may become aware;

 
 
3.8
At Oriental’s written request, approve in his capacity as a shareholder any
action of the Group Company that is not in violation of any applicable laws.

 
4.           In order to ensure the performance of the various agreements
between Oriental and the VIE Entities and to ensure the payment of the various
payables by the VIE Entities to Oriental, the VIE Entities together with the
Shareholders hereby jointly agree to accept the provision of the corporate
policies and guidance by Oriental at any time in respect of the appointment and
dismissal of the VIE Entities’ employees, the VIE Entities’ daily operation and
administration as well as financial administrative systems.
 
3

--------------------------------------------------------------------------------




5.           The VIE Entities together with the Shareholders hereby jointly
agree that the VIE Entities and the Shareholders shall appoint personnel
recommended by Oriental as the directors of each of the VIE Entities.  Each of
the Shareholders shall, to the extent applicable PRC law requires a shareholder
to vote, vote his shares of the Group Company to cause the board of directors of
the Group Company to appoint persons nominated by Oriental to hold the positions
as directors and senior management of the Group Company.  Each of the VIE
Entities shall engage Oriental’s senior managers recommended by Oriental as
General Manager, Chief Financial Officer, and other senior managers of each of
the VIE Entities.  If any of the above officers leaves or is fired by Oriental,
he or she will lose the qualification to undertake any positions in any of the
VIE Entities.  The VIE Entities and the Shareholders shall appoint other senior
managers of Oriental recommended by Oriental to undertake such position.
 
To ensure performance of such arrangement, Oriental and the VIE Entities agree
to cause such directors or senior managers to enter into director or senior
manager employment agreements with the VIE Entities in compliance with the above
arrangement.
 
The Shareholders hereby agree to sign a power of attorney upon execution of this
Agreement, by which the Shareholders will authorize the individual employed by
Oriental to exercise all of their respective voting rights as a shareholder at
the Group Company’s shareholder meetings according to laws and the Articles of
Association of the Group Company.
 
6.           The VIE Entities together with the Shareholders, hereby jointly
agree and confirm that, except as set forth in Article 1 herein, the VIE
Entities shall seek a guarantee from Oriental first if the VIE Entities need any
guarantee for their performance of any contract or loan of working capital in
the course of operation.  In this case, Oriental shall have the right but not
the obligation to provide appropriate guarantee to the VIE Entities at its own
discretion.  If Oriental decides not to provide such guarantee, Oriental shall
issue a written notice to the VIE Entities immediately and the VIE Entities
shall seek a guarantee from other third parties.
 
7.           In the event that any of the agreements between Oriental and the
VIE Entities terminates or expires, Oriental shall have the right but not the
obligation to terminate all agreements between Oriental and the VIE Entities,
including without limitation to the TSA.
 
8.           All notices and communications between the Parties shall be written
in Chinese and sent by fax (to be confirmed by transmission reports), delivery
by hand (including courier services) or registered mail to the appropriate
addresses set forth below:
 
If to Oriental, to:


Oriental Intra-Asia Entertainment (China) Limited
Address: Room 1009, Tower C2, Oriental Plaza, No. 1 Dongchangan Avenue,
Dongcheng District, Beijing China
Tel: 010-82671299
Fax: 010-62637657
 
If to the VIE Entities, to:


China TransInfo Technology Group Co., Ltd.
 
4

--------------------------------------------------------------------------------


 
Address: Room 1601 E-wing Center, No. 113 Zhichun Road, Haidian District,
Beijing, China.
Telephone: 010-82628925
Fax: 010-62637657
 
If to Shudong Xia, to:


Shudong Xia
Address: Room 7-3-802 Xingbiaojiayuan , Wanliu,Haidian District, Beijing,China
Telephone: 010-82671299
Fax: 010-62637657
 
If to Zhiping Zhang, to:


Zhiping Zhang
Address: Haidian Rencaizhongxin, , Jia 17, Haidian Street,Haidian District,
Beijing
Telephone: 010-82628925
Fax: 010-62637657
 
If to Zhibin Lai, to:


Zhibin Lai
Address: Huanxi, Peking University,No.5 Yiheyuan Road, Haidian District, Beijing
Telephone: 010-82671299
Fax: 010-62637657
 
If to Wei Gao, to:


Wei Gao
Address: Room 307, Unit 3, Building A7, Courtyard #11, Fucheng Road, Haidian
District, Beijing, China
Telephone: 010-65630322
Fax： 010-65630251
 
A notice or a correspondence shall be deemed to be received in accordance with
the following:
 
 
8.1
If sent by fax and confirmed by the transmission report, at the time of the date
indicated on the transmission report, unless the fax is transmitted after 5pm of
the day, or if the day is not a business day in the place where the recipient is
domiciled, on the date immediately after such day;

 
 
8.2
If delivered by hand (including courier services), at the time of the date of
which the recipient receives and accepts the notice or correspondence or another
person at the address of the recipient receives and accepts the notice or
correspondence; or

 
5

--------------------------------------------------------------------------------


 
 
8.3
If delivered by registered mail, at the time of the third day after the date on
the receipt issued by the relevant post office.

 
9.           The provisions of this Agreement may only be waived, amended or
altered by a written instrument signed by all the Parties (such written
instrument shall be an appendix of this Agreement).
 


10.           The failure or delay of exercise of any right under this Agreement
by either Party shall not be deemed to be a waiver of such right.
 


11.           The invalidity of any provision in this Agreement shall not affect
the validity of other provisions which are not related to such provision.
 
12.           If this Agreement is terminated for any reason, the
confidentiality obligations of the Parties shall remain valid and binding.
 
13.           The Parties shall bear their own stamp taxes and other government
charges, taxes and fees and reasonable additional expenditure (including
reasonable legal fees) incurred due to the loan conversion, various equity
transfers carried out according to this Agreement, and preparation of this
Agreement.
 
14.           This Agreement shall be binding on the Parties, their successors
and assigns (if any). In the event the VIE Entities adopt the power of attorney,
the successors shall include the persons specified in Article 4 above.
 
15.           Without Oriental's prior written consent, the VIE Entities shall
not assign or otherwise transfer their rights and obligations under this
Agreement. Subject to compliance with the laws of China, Oriental may assign
this Agreement to any affiliate or any other designated entity without the prior
consent of the VIE Entities.
 
16.           The execution, validity, interpretation and performance of this
Agreement and the resolution of disputes thereunder shall be governed by the
laws of China.
 
17.           Arbitration
 
 
17.1
Any dispute or difference of any kind whatsoever arising out of or in connection
with this Agreement, including any question in connection with the existence,
construction, interpretation, validity, termination or implementation of this
Agreement, shall be submitted to the China International Economic and Trade
Arbitration Commission ("CIETAC"), for arbitration in Beijing, which shall be
conducted in accordance with the then effective CIETAC's rules.

 
 
17.2
The arbitration tribunal shall comprise of three (3) arbitrators. Each of
Oriental and the Group Company shall be entitled to appoint one (1) arbitrator
and the arbitrators so appointed shall appoint a third (3rd) arbitrator who
shall preside as Chairman.

 
 
17.3
The language to be used in any arbitral proceedings shall be English.

 
 
17.4
The costs of arbitration shall be borne by the losing Party, unless otherwise
determined by the arbitration award.

 
6

--------------------------------------------------------------------------------


 
 
17.5
The Parties further acknowledge that monetary damages alone shall not adequately
compensate Oriental for the breach of the VIE Entities’ undertakings in this
Agreement and, therefore, agree that if a breach or threatened breach of any
such undertaking occurs, Oriental shall be entitled to apply or petition for,
and the VIE Entities shall not resist, object or challenge, injunctive relief
compelling specific performance of such undertakings or immediate cessation of
such actions in order to be in compliance with the terms of this Agreement in
any competent court of the PRC.

 
18.           This Agreement and its appendixes shall constitute the entire
agreement among the Parties and supersede all previous discussions,
consultations and agreements with respect to the subject herein.  The appendixes
of this Agreement shall be an integral part of this Agreement and shall be
equally valid and binding. In the event of inconsistency between this Agreement
and its appendix, this Agreement shall prevail.
 
19.           This Agreement is written in both English and Chinese.
 
[Signature Page Follows]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their representatives hereunto duly authorized as of the date first
set forth above written.
 
Oriental Intra-Asia Entertainment (China) Limited
 
By:
/s/ Shudong Xia
Authorized Representative: Shudong Xia
Name:
Position:
 
China TransInfo Technology Group Co., Ltd.
 
By:
/s/ Shudong Xia
Authorized Representative:  Shudong Xia
Name:
Position:
   
Beijing PKU Chinafront High Technology Co., Ltd.,
 
By:
/s/ Shudong Xia
Authorized Representative:  Shudong Xia
Name:
Position:
   
Beijing Tian Hao Ding Xin Science and Technology Co., Ltd.,
 
By:
/s/ Shudong Xia
Authorized Representative:  Shudong Xia
Name:
Position:

 

--------------------------------------------------------------------------------


 
Beijing Zhangcheng Culture and Media Co., Ltd.
 
By:
/s/ Shudong Xia
Authorized Representative: Shudong Xia
Name:
Position:
 
Bejing Zhangcheng Science and Technology Co., Ltd.,
 
By:
/s/ Shudong Xia
Authorized Representative: Shudong Xia
Name:
Position:
 
China TranWiseway Information Technology Co., Ltd.,
 
By:
/s/ Shudong Xia
Authorized Representative: Shudong Xia
Name:
Position:
 
Shanghai Yootu Information Technology Co., Ltd.
 
By:
/s/ Shudong Xia
Authorized Representative: Shudong Xia
Name:
Position:
 
Xinjiang Zhangcheng Science and Technology Co., Ltd.
   
By:
/s/ Shudong Xia
Authorized Representative: Shudong Xia
Name:
Position:

 

--------------------------------------------------------------------------------


 
Dalian Dajian Zhitong Information Service Co., Ltd.
 
By:
/s/ Shudong Xia
Authorized Representative: Shudong Xia
Name:
Position:

 
Shareholders:
      /s/ Shudong Xia  
Shudong Xia
     
/s/ Zhiping Zhang
 
Zhiping Zhang
     
/s/ Zhibin Lai
 
Zhibin Lai
     
/s/ Wei Gao
 
Wei Gao
 

 

--------------------------------------------------------------------------------

